Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4

TO

CREDIT AGREEMENT

AMENDMENT NO. 4 (“Amendment No. 4”), dated as of May 3, 2010, to the Credit
Agreement, dated as of December 21, 2006, by and between Max Bermuda Ltd., a
Bermuda company (the “Borrower”) and The Bank of Nova Scotia (the “Lender”), as
amended by Amendment No. 1, dated as of December 20, 2007, Amendment No. 2,
dated as of December 18, 2008, and Amendment No. 3, dated as of December 17,
2009 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Lender has agreed thereto.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Credit Agreement is hereby amended, effective as of the date on which
such change of name becomes effective in the Registrar of Companies in Bermuda
(the “Borrower Name Change”), by deleting the text “Max Bermuda Ltd.” in each
instance in which it appears and substituting therefor “Alterra Insurance
Limited”.

2. Section 1.1 of the Credit Agreement is hereby amended by adding the following
defined terms thereto in the appropriate alphabetical order:

“Alterra Holdings Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of June 12, 2007, entered into by and among Alterra Holdings
Limited, a Bermuda company (as successor by amalgamation to Harbor Point
Limited), Harbor Point Re Limited, Harbor Point U.S. Holdings, Inc. and Harbor
Point Reinsurance U.S., Inc., various financial institutions which are parties
thereto, Bank of America, N.A., as fronting bank, as letter of credit
administrator, and as administrative agent, and Deutsche Bank AG New York
Branch, as fronting bank.

“Amalgamation” means the “amalgamation” (as defined in the Parent’s Registration
Statement on Form S-4, effective March 23, 2010).

“Amalgamation Agreement” means the Agreement and Plan of Amalgamation, dated as
of March 3, 2010, among Harbor Point Limited, the Parent and Alterra Holdings
Limited.



--------------------------------------------------------------------------------

“Amalgamation Date” means the date on which the “Effective Time” (as defined in
the Amalgamation Agreement) occurs.

“Parent Credit Agreement” means the Credit Agreement, dated as of August 7,
2007, entered into by and among the Borrower, the Parent, various financial
institutions which are parties thereto, and Bank of America, National
Association, as fronting bank, as letter of credit administrator, and as
administrative agent.

3. Each of the defined terms “Existing Agreement”, “Parent” and “Plan” contained
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows (provided that, with respect to the defined term “Parent”,
such amendment and restatement shall be effective as of the date on which such
change of name becomes effective in the Registrar of Companies in Bermuda (the
“Parent Name Change”)):

“Existing Agreement” means each of (a) the Parent Credit Agreement, (b) the
Alterra Holdings Credit Agreement, and (c) Total Return Equity Swaps.

“Parent” means Alterra Capital Holdings Limited, a Bermuda company.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA and
as to which the Borrower has or may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA for any time within the preceding five years or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

4. Section 4.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 4.3 Employee Benefit Plans. Neither the Borrower nor any of its
Subsidiaries maintains or administers any Plans.

5. Section 5.1(c) of the Credit Agreement is hereby amended by deleting the
phrase “Within 5 days” and inserting in its place the phrase “Within 30 days”.

6. Section 5.8 of the Credit Agreement is hereby amended by deleting the phrase
“the Parent’s 2005 Annual Report” and inserting in its place the phrase “the
Summary Section of Parent’s Registration Statement on Form S-4, effective
March 23, 2010”.

 

2



--------------------------------------------------------------------------------

7. Article V of the Credit Agreement is hereby amended by adding a new
Section 5.13 thereto as follows:

SECTION 5.13 Amendment No. 4 Post-closing Items. The Borrower shall deliver or
cause to be delivered to the Lender each of the following:

(a) Within ten (10) Business Days following the Amalgamation Date, a certificate
of the Secretary of the Borrower, in form and substance satisfactory to the
Lender, certifying that the Amalgamation and the Amalgamation Date have
occurred, and attaching evidence thereof reasonably satisfactory to the Lender.

(b) Within ten (10) Business Days following the Parent Name Change, a
certificate of the Secretary of the Borrower, in form and substance satisfactory
to the Lender, certifying that the Parent Name Change has occurred, and
attaching evidence thereof reasonably satisfactory to the Lender.

(c) Within ten (10) Business Days following the Borrower Name Change, (i) a
certificate of the Secretary of the Borrower, in form and substance satisfactory
to the Lender, certifying that the Borrower Name Change has occurred, and
attaching evidence thereof reasonably satisfactory to the Lender, (ii) an
updated letter from the Process Agent, in form and substance satisfactory to the
Lender, agreeing to the terms of Section 9.17 or to other terms satisfactory to
the Lender, and (iii) an amendment to the Control Agreement, in form and
substance satisfactory to the Lender, executed by the Borrower and the
Custodian.

8. Section 6.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 6.2 Debt. Not incur, or permit any Subsidiary to incur, any Debt other
than (a) Debt under this Agreement; (b) Purchase Money Debt provided the
aggregate principal amount outstanding at any time under this clause (b) does
not exceed $1,000,000; (c) Debt pursuant to Capitalized Leases provided that
(i) such Leases do not cover any property other than property acquired in
connection therewith and (ii) the aggregate principal amount of all such Debt
outstanding at any time under this clause (c) does not exceed $2,500,000;
(d) Hedging Obligations of the Borrower entered into in the ordinary course of
business in order to hedge currency, commodity or interest rate risks, and not
for purposes of speculation; (e) Debt incurred pursuant to any Existing
Agreement and Debt for standby letters of credit (and any related loan facility
component) which have been, or may be from time to time in the future, issued to
insurance or reinsurance cedents in the ordinary course of business; (f) Debt in
connection with Total Return Equity Swaps provided that the total aggregate
amount outstanding at any time does not exceed an amount equal to 10% of the
Investment Portfolio; (g) Debt in connection with Permitted Guarantees; (h) Debt
owed by the Borrower or any Subsidiary thereof to the Parent or any of its
Subsidiaries, provided that if such Debt is owed by the Borrower such Debt is
subordinate to Debt under the this Agreement on terms satisfactory to the
Lender; (i) guaranties by the Borrower or any Subsidiary thereof of the Debt and
other obligations of the Parent or any Subsidiary thereof under any Existing
Agreement and the other Credit Documents and Loan Documents (as defined in the
Parent Credit

 

3



--------------------------------------------------------------------------------

Agreement and Alterra Holdings Credit Agreement, respectively); and (j) Debt of
the Borrower not included in paragraphs (a) through (i) which does not exceed at
any time, in the aggregate, $15,000,000.

9. Section 6.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 6.3 Mergers, Consolidations and Sales. Not, and not permit any
Subsidiary to, (a) merge or consolidate, provided that any Subsidiary of the
Borrower may merge, amalgamate or consolidate with any other Subsidiary of the
Borrower so long as, if either such Subsidiary is a wholly owned Subsidiary of
the Borrower, the surviving Person shall (or, in the case of an amalgamation,
the amalgamated entity shall), after giving effect to such merger, amalgamation
or consolidation, be a wholly owned Subsidiary of the Borrower, or (b) purchase
or otherwise acquire all or substantially all of the assets or stock of any
class of, or any partnership or joint venture interest in, any other Person
provided that the Borrower or any Subsidiary thereof may make any such purchase
or acquisition provided (i) no Default or Event of Default has occurred and is
continuing or would result from such purchase or acquisition, (ii) the Borrower
provides the Lenders with a pro forma Compliance Certificate giving effect to
such purchase or acquisition and (iii) (x) the purchase price of any single
purchase or acquisition does not exceed $75,000,000 and (y) the aggregate
purchase price of all such purchases and acquisitions after the date hereof does
not exceed $250,000,000, or (c) sell, transfer, convey or lease all or any
substantial part of its assets, other than (i) any sale, transfer, conveyance or
lease in the ordinary course of business, (ii) any sale or assignment of
receivables, (iii) any sale, transfer, conveyance or lease not in the ordinary
course of business provided the aggregate fair market value of all such sales,
transfers, conveyances or leases after the date hereof does not exceed
$75,000,000, (iv) Total Return Equity Swaps permitted under Section 6.2(f),
(v) any Subsidiary of the Borrower may sell, transfer, convey or lease all or
substantially all of its assets (upon voluntary liquidation or otherwise) to one
of its Subsidiaries, the Borrower, or to any one or more wholly owned
Subsidiaries of the Borrower, and (vi) the Borrower or any wholly owned
Subsidiary thereof may acquire all or substantially all of the assets of any
Subsidiary of the Borrower.

10. Section 6.6(xiii) of the Credit Agreement is hereby amended by deleting the
amount “$250,000” appearing therein and inserting in its place the amount
“$7,500,000”.

11. Section 6.7(b) of the Credit Agreement is hereby amended by deleting the
phrase “on the date hereof” and inserting in its place the phrase “on the
Amendment Effective Date (as defined in Amendment No. 4, dated as of May 3,
2010, to this Agreement)”.

12. Section 6.8 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 6.8 [Reserved]

 

4



--------------------------------------------------------------------------------

13. Section 7.1(g)(z) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(z) Sections 5.2(a), 5.7, 5.9, 5.10, 5.13, 6.1, 6.2, 6.3, 6.5, 6.6(viii),
6.6(ix), 6.6(x), 6.6(xi), 6.6(xii), 6.6(xiii), 6.7, or 6.9.

14. Schedule 4.2 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Schedule 4.2 to this Amendment No. 4.

15. Paragraphs 1 through 14 hereof shall not be effective until each of the
following conditions is satisfied (the date, if any, on which such conditions
shall have first been satisfied being referred to herein as the “Amendment
Effective Date”):

(a) The Lender shall have received from the Borrower either (i) a counterpart of
this Amendment No. 4 executed on behalf of the Borrower or (ii) written evidence
satisfactory to the Lender (which may include telecopy transmission of a signed
signature page of this Amendment No. 4) that the Borrower has executed a
counterpart of this Amendment No. 4.

(b) The Lender shall have received a closing certificate, duly executed by the
proper parties and substantially in the form of Exhibit A hereto.

(c) The Lender shall have received the written opinion of Conyers Dill &
Pearman, as special Bermuda legal counsel to the Borrower, in form and substance
reasonably acceptable to the Lender.

(d) All fees and expenses payable to the Lender and invoiced to the Borrower at
least three (3) Business Day prior to the Amendment Effective Date (including
the reasonable fees and expenses of counsel to the Lender) due and payable on or
prior to the Amendment Effective Date shall have been paid.

(e) The Amendment Effective Date and the Amalgamation Date shall be the same.

16. The Borrower (i) reaffirms and admits the validity and enforceability
against the Borrower of each Credit Document and all of its obligations
thereunder, (ii) agrees and admits that it has no defense to or offset against
any such obligation, and (iii) represents and warrants that, as of the date of
the execution and delivery hereof by the Borrower, no Default has occurred and
is continuing.

17. This Amendment No. 4 may be executed in any number of counterparts, each of
which shall be original and all of which shall constitute one agreement. It
shall not be necessary in making proof of this Amendment No. 4 to produce or
account for more than one counterpart signed by the party to be charged.

18. This Amendment No. 4 shall be governed by, and construed in accordance with,
the laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

 

5



--------------------------------------------------------------------------------

19. Except as amended hereby, the Credit Agreement shall in all other respects
remain in full force and effect.

[Remainder of page intentionally left blank.]

 

6